DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 13, 15, 16, 18 and 19.
Amended: 13, 15, 16 and 18.
Pending: 1-20. 
IDS
Applicant’s IDS(s) submitted on 02/07/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record.
Response to Arguments
In view of claim amendments incorporating allowable subject matter and applicant's arguments, see page(s) 8-9, filed 04/26/2022, with respect to claim(s) 13-18 have been fully considered and are persuasive.  The rejection of claim(s) 13-18 has been withdrawn.
Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are MATTINA.
MATTINA discloses a method and architecture for performing multiply-accumulate operations in a neural network is disclosed. The architecture includes a crossbar having a plurality of non-volatile memory elements. A plurality of input activations is applied to the crossbar, which are then summed by binary weight encoding a plurality of the non-volatile memory elements to connect the input activations to weight values. At least one of the plurality of non-volatile memory elements is then precision programmed.
 
Re: Independent Claims 1, 19 (and dependent claim(s) 2-12 and 20), these claims have been previously allowed. See OA dated 02/07/2022.
 
Re: Independent Claim 13 (and dependent claim(s) 14 and 17), there is no teaching or suggestion in the prior art of record to provide:
wherein each output current comprises frequency domain components each comprising a magnitude that depends on how closely frequencies of the input currents match oscillation frequencies of the spin orbit torque-based spin torque oscillator circuits.

Re: Independent Claim 15, there is no teaching or suggestion in the prior art of record to provide:
wherein each spin orbit torque-based spin torque oscillator circuit comprises a spin Hall effect layer and a magnetic tunnel junction comprising a free layer, wherein the free layer comprises a magnetization direction that oscillates at a programmable frequency.

Re: Independent Claim 16, there is no teaching or suggestion in the prior art of record to provide:
wherein each spin orbit torque-based spin torque oscillator circuit is programmed to oscillate at a corresponding intrinsic frequency based on corresponding weights of an m x n array of weights of the artificial neural network.

Re: Independent Claim 18, there is no teaching or suggestion in the prior art of record to provide:
wherein each spin orbit torque-based spin torque oscillator circuit further comprises a third terminal coupled to GROUND.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov